EXHIBIT SECOND AMENDMENT TO THE HYPERCOM CORPORATION NONEMPLOYEE DIRECTORS’ STOCK OPTION PLAN (EFFECTIVE JANUARY 1, 2009) WHEREAS,Hypercom Corporation (the “Company”) has adopted and currently maintains the Hypercom Corporation Nonemployee Directors’ Stock Option (the “Plan”) on behalf of its Nonemployee Directors; WHEREAS, Section 7.1 of the Plan provides that the Committee may amend the Plan at any time; WHEREAS, the Plan has been amended on one occasion; WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), which became effective as of January1, 2005, applies to the Plan and awards granted under the Plan that do not fit within an exception to Section 409A of the Code; WHEREAS, the Plan has been and shall continue to be administered in good faith compliance with the requirements of Section 409A of the Code from January 1, 2005 through December 31, 2008; and WHEREAS, the purpose of this Second Amendment is to satisfy the documentation requirements of Section 409A of the Code which are effective as of January 1, 2009. NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009, as set forth below: 1.
